Case 0:19-cv-61120-RKA Document 28 Entered on FLSD Docket 12/15/2020 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-61120-CIV-ALTMAN/Hunt

 CYNTHIA RYAN and ROBERT RYAN,

        Plaintiffs,
 v.

 ALLSTATE INSURANCE COMPANY,

       Defendant.
 __________________________________/

                                               ORDER

 Before the Hon. Roy K. Altman:

        After the Plaintiffs ignored multiple Court orders, the Court exercised its inherent authority to

 manage its docket and dismissed their case without prejudice. The Plaintiffs then did nothing for over

 four months. They now ask the Court to set aside the order of dismissal. See Plaintiffs’ Motion to

 Vacate the Order of Dismissal (the “Motion”) [ECF No. 26]. 1 But, because they (still) have given no

 justification for the delay—and since their claims were time-barred from the beginning—their Motion

 is DENIED.

                                       PROCEDURAL HISTORY

        After an uneventful beginning, this case started going downhill nearly a year ago when the

 parties jointly asked the Court to postpone the long-scheduled mediation by two weeks, from January

 8 to January 22, 2020. See Order Scheduling Mediation [ECF No. 12]; Notice of Rescheduling

 Mediation [ECF No. 15]. In a decision that would (ultimately) prove the old apothegm that no good




 1
  The Motion is now ripe: The Defendant filed a Response [ECF No. 27] (filed on June 22, 2020); the
 Plaintiffs never replied, see generally Docket; and the time to do so has long passed, see S.D. FLA.
 L.R. 7.1(c)(1) (“The movant may, within seven (7) days after service of an opposing memorandum
 of law, file and serve a reply memorandum . . . .”).
Case 0:19-cv-61120-RKA Document 28 Entered on FLSD Docket 12/15/2020 Page 2 of 11



 deed goes unpunished, the Court obliged. See Order Rescheduling Mediation (“Revised Order”) [ECF

 No. 18]. The Revised Order—like the prior one—required the parties to file a mediation report within

 three days of the mediation. Id. Just as it had before, the Court warned the parties that their failure to

 file a mediation report—this time, by the new deadline of January 25, 2020—“may result in sanctions,

 including dismissal without prejudice and without further notice.” Id.

        But the parties neither filed a mediation report nor requested an extension of time to do so.

 See Order of Dismissal [ECF No. 25] at 2. So, on February 1, 2020, the Court entered an Order to

 Show Cause, directing the parties to file a mediation report by February 4, 2020. See Order to Show

 Cause [ECF No. 20]. Again, the Court warned the parties that their failure to comply with the Court’s

 orders “may result in sanctions, including dismissal without prejudice and without further notice.” Id.

        This time, the Defendant (and only the Defendant) responded—explaining that the mediation

 had not taken place because the Plaintiffs were of the view that the Court had terminated the mediation

 deadline. See Mediation Report [ECF No. 24]. In support, the Defendant attached an email from

 Plaintiffs’ counsel’s paralegal (copying Plaintiffs’ counsel), in which she appeared to say precisely

 that. See January 17, 2020 Email from Nicole Woods [ECF No. 24-1] (“The Judge entered the

 attached docket entry terminating the settlement conference order. Therefore, terminating the

 deadline to schedule mediation.”). The Plaintiffs never responded to this Defendant-Only Mediation

 Report—just as they never answered either the Court’s Revised Order or its Order to Show Cause.

 See generally Docket. Left with little choice—and faced with the Plaintiffs’ continued unwillingness

 to prosecute its own case—the Court dismissed the Complaint without prejudice. See Order of

 Dismissal at 2. Unsurprisingly, the Plaintiffs then did absolutely nothing—nothing that day, nothing

 that week, nothing that whole month. Or the next month. Or the month after that. Or even the month

 after that. See generally Docket.

        Now, more than four months later, the Plaintiffs blame their repeated disregard of this Court’s



                                                     2
Case 0:19-cv-61120-RKA Document 28 Entered on FLSD Docket 12/15/2020 Page 3 of 11



 orders on a clerical mistake and ask the Court to vacate the dismissal. Mot. ¶ 17. 2 In doing so,

 however, they do not even attempt to explain the four-plus-month delay after dismissal. See id.

                                                THE LAW

        The Plaintiffs rely on Florida Rule of Civil Procedure 1.540(b). See Mot. ¶ 18. But “federal

 courts sitting in diversity apply state substantive law and federal procedural law.” Gasperini v. Ctr.

 for Hum., 518 U.S. 415, 427 (1996). Because the process of classifying laws as either substantive or

 procedural can be tricky, “we do not wade into Erie’s murky waters unless the federal rule is

 inapplicable or invalid.” Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co., 559 U.S. 393, 398

 (2010). Fortunately, there’s a valid Federal Rule of Civil Procedure that’s directly on point here. Rule

 60 provides, in pertinent part, as follows:

        (a) Corrections Based on Clerical Mistakes; Oversights and Omissions. The court may
            correct a clerical mistake or a mistake arising from oversight or omission whenever one is
            found in a judgment, order, or other part of the record. The court may do so on motion or
            on its own, with or without notice. But after an appeal has been docketed in the appellate
            court and while it is pending, such a mistake may be corrected only with the appellate
            court’s leave.

        (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion and just
            terms, the court may relieve a party or its legal representative from a final judgment, order,
            or proceeding for the following reasons:
                (1) mistake, inadvertence, surprise, or excusable neglect;
                (2) newly discovered evidence that, with reasonable diligence, could not have been
                discovered in time to move for a new trial under Rule 59(b);
                (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
                misconduct by an opposing party;
                (4) the judgment is void;
                (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
                judgment that has been reversed or vacated; or applying it prospectively is no longer
                equitable; or
                (6) any other reason that justifies relief.

 FED. R. CIV. P. 60.



 2
   One would think that the Plaintiffs would simply refile their case. The Court, after all, dismissed the
 Complaint without prejudice. See generally Order of Dismissal. But the Plaintiffs say that they can’t
 refile because their claims are now time-barred. Mot. ¶ 27.


                                                    3
Case 0:19-cv-61120-RKA Document 28 Entered on FLSD Docket 12/15/2020 Page 4 of 11



         As a preliminary matter, the Plaintiffs’ wholesale reliance on the wrong legal standard—

 indeed, on the wrong jurisdiction’s legal regime—provides sufficient grounds, standing alone, to deny

 the Motion. See, e.g., Aldar Tobacco Grp. LLC v. Am. Cigarette Co., Inc., 2010 WL 11601994, at *1

 (S.D. Fla. Dec. 29, 2010) (Jordan, J.) (“[The plaintiff cites] seven cases, arguing that they show that,

 even where the motion lacks legal authority, a court should consider the motion on the merits. But

 those cases state the opposite.”); Belony v. Amtrust Bank, 2011 WL 2297669, at *2 (S.D. Fla. June 8,

 2011) (Marra, J.) (“Even if this were true, which depends on other factors Defendant does not address,

 Defendant’s failure to cite any authority for this principle makes it difficult for the Court to rule in its

 favor. Defendant’s deficient memorandum of law is itself a basis to deny its motion.”).

         Nevertheless, the Court will give the Plaintiffs the benefit of the doubt and indulge the merits

 of their Motion anyway. The next problem, however, is that, since they rely exclusively on Florida

 law, they never get around to explaining which prong of Rule 60 (they believe) affords them relief.

 On the one hand, they blame their failure to mediate on “a clerical mistake”—which seems to track

 the language of Rule 60(a). Mot. ¶ 17. On the other hand, they also claim “mistake, inadvertence,

 surprise, or excusable neglect”—mirroring some of the justifications outlined in Rule 60(b)(1). Id. ¶

 18. In the end, though, whichever prong we use, the Motion fails.

                                                 ANALYSIS

         Starting with the first prong of Rule 60, a court may correct a judgment under Rule 60(a) “for

 the purpose of reflecting accurately a decision that the court actually made.” Fed. Home Loan Mortg.

 Corp. v. Matassino, 517 F. App’x 687, 688 (11th Cir. 2013) (quoting Weeks v. Jones, 100 F.3d 124,

 129 (11th Cir. 1996)). Thus, a district court may not amend a judgment “to reflect a new and

 subsequent intent” but only to “correct clerical errors to reflect what was intended at the time of

 ruling.” Id. (quoting Weeks, 100 F.3d at 128).

         The Plaintiffs’ lawyer says that her legal assistant interpreted an unnumbered, December 3,



                                                      4
Case 0:19-cv-61120-RKA Document 28 Entered on FLSD Docket 12/15/2020 Page 5 of 11



 2019 docket entry—“***Settlement Conference terminated per chambers’ instruction. (ar2).

 (Entered: 12/03/2019)”—as terminating the February 25, 2020 mediation deadline the Court had set

 in its Scheduling Order [ECF No. 10]. See Mot. ¶ 12. 3 This was not a clerical mistake. The Court,

 after all, intended to do precisely what it did: cancel the January 8, 2020 mediation and move it to

 January 22, 2020, see Revised Order—precisely as the parties had requested, see Notice of

 Rescheduling Mediation. And, it goes without saying, the ruling the Plaintiffs are really challenging—

 the dismissal—likewise resulted from no mistake. The Court—suffice it to say here—intended to

 dismiss their Complaint. The Plaintiffs have thus failed to meet their burden under Rule 60(a).

        Nor does Rule 60(b)(1) afford them relief. The Plaintiffs blame their failure to file a mediation

 report on “inadvertence and/or excusable neglect.” Mot. ¶ 22. Rule 60(b)(1) allows district courts to

 vacate judgments that result from “mistake, inadvertence, surprise, or excusable neglect.” FED. R.

 CIV. P. 60(b)(1); see also Pioneer Inv. Serv. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 394

 (1993). But “Rule 60(b) motions are directed to the sound discretion of the district court,” and the

 Eleventh Circuit “will set aside the denial of relief from such motion only for abuse of that discretion.”

 Conn. State Dental Ass’n v. Anthem Health Plans, Inc., 591 F.3d 1337, 1355 (11th Cir. 2009) (internal

 quotation marks omitted); see also Chege v. Georgia Dep’t of Juv. Justice, 787 F. App’x 595, 598



 3
   In fact, as anyone who has ever used CM/ECF knows, this entry didn’t “terminate” the mediation
 deadline (or any other deadline). It wasn’t even an order from this Court—as is obvious from (1) the
 fact that it’s unnumbered and (2) its inclusion of the phrase “as per chambers instructions.” The Court,
 it should go without saying, doesn’t enter orders “as per” its own “instructions”: that would make no
 sense. Instead, the phrase “as per chambers instructions” reveals that the Clerk of Court read the
 Court’s Revised Order—in which the Court simply allowed the parties, per their request, to move the
 mediation from January 8 to January 22—and then, consistent with that Order, terminated the January
 8, 2020 mediation. Now, this is all so elementary that it’s hardly worth mentioning here. But, if
 Plaintiffs’ counsel had been at all confused about any of this, the proper course would have been to
 file a Motion for Clarification (or even to call chambers). What counsel was not entitled to do,
 however, was to ignore the Court’s Revised Order, refuse to attend the Court-ordered mediation, miss
 the mediation report deadline, ignore the subsequent Order to Show Cause, fail to respond to the
 Defendant-Only Mediation Report, and then fail to do anything for more than four months in response
 to the Court’s Order of Dismissal.

                                                     5
Case 0:19-cv-61120-RKA Document 28 Entered on FLSD Docket 12/15/2020 Page 6 of 11



 (11th Cir. 2019) (vacating denial only because “the district court erred in failing to show that the

 district court considered each of the pertinent Pioneer factors and weighed everything before making

 the determination about excusable neglect”). Indeed, the Eleventh Circuit has “demonstrated its

 wariness of grants of Rule 60(b)(1) relief for excusable neglect based on claims of attorney error,” 4

 even though “such a result [would] appear to penalize innocent clients for the forgetfulness of their

 attorneys.” Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1115 (11th Cir. 1993). In the end, as the

 Eleventh Circuit has explained, “a client must be held accountable for the acts and omission of their

 attorneys.” Pioneer Inv. Serv. Co., 507 U.S. at 396.

        In assessing a motion premised on “excusable neglect,” this Court must examine “all relevant

 circumstances surrounding the party’s omission.” Id. at 395. The Supreme Court has defined the

 “relevant circumstances” as including: (1) the danger of prejudice to the opposing party; (2) the length

 of the delay and its impact on the proceedings; (3) the reason for the delay and whether it was within

 the movant’s control; and (4) whether the movant acted in good faith. Id. The Court placed “primary

 importance” on (a) the question of prejudice and (b) the public’s interest in efficient judicial

 administration. Id. at 397–98; see also Chege, 787 F. App’x at 598 (“Our court then

 extended Pioneer’s bankruptcy-rule decision to Rule 60 cases; our precedents say a court abuses its

 discretion when the court fails to consider, at least, each of the factors announced in Pioneer when

 ruling on a Rule 60(b) motion.”). “The determination whether neglect is excusable is at bottom[,] an

 equitable one, taking account of all relevant circumstances surrounding the party’s omission.”

 Pioneer, 507 U.S. at 396 (cleaned up). The first three factors—and especially the third—weigh




 4
   Plaintiffs’ counsel tries to shift the blame onto her legal assistant—and even refers to her by name.
 Mot. ¶ 12. But, under Florida’s rules of professional conduct, a “lawyer must review and be
 responsible for the work product of the paralegals or legal assistants.” RULES REGULATING THE
 FLORIDA BAR 4-5.3 (2020). The “be responsible” portion of this rule strongly supports this Court’s
 view that the paralegal’s misfeasance must be imputed to the lawyer.


                                                    6
Case 0:19-cv-61120-RKA Document 28 Entered on FLSD Docket 12/15/2020 Page 7 of 11



 against the Plaintiffs here. 5

         First, the Defendant says that it would be prejudiced by any decision to reopen the case. See

 Response ¶ 13. And this makes sense. When a case is dismissed, a defendant—and his lawyer—might

 justifiably rely on the dismissal to (as it were) move on with their lives. They might stop investigating

 the plaintiffs’ claims, lose track of witnesses, shift their focus to other matters, remove litigation holds

 on vital evidence, and trash (or send to storage) the contents of discovery files. Of course, where the

 delay between the dismissal is only a few days or weeks, this prejudice is easier to mitigate or reverse.

 One might even suppose that a defendant who’s won a dismissal on technical or procedural grounds

 might be expected to retain its files for a time—just in case. But, where (as here) the dismissal is

 followed by months of inactivity and silence, a defendant can be forgiven for assuming both that the

 case is over and that it’s not coming back. And where a defendant (understandably) acts on that

 presumption—by ceasing its investigation, getting rid of old files, etc.—the degree of prejudice that

 would attend the reopening of the case naturally increases.

         That’s particularly true in cases like this one—where the dismissal follows the plaintiff’s

 repeated and inexcusable unwillingness to prosecute her own case. To understand why, consider two

 scenarios. In the one, a plaintiff’s claim is dismissed because of some legal deficiency—say, as a

 shotgun pleading or for failing to set out the elements of the cause of action. In this first scenario, a

 defendant should expect that the plaintiff will come back and remedy the problem—either by filing

 an amended complaint or, if the case is dismissed for lack of jurisdiction, by asking the court for some

 jurisdictional discovery. In these cases, then, a defendant should be prepared to continue to defend

 itself even after the case is dismissed—and, as such, should be expected to retain its files (not

 indefinitely, of course, but for a time). Consider a second scenario, though—one more akin to ours.



 5
  The Defendants do not argue that the Plaintiffs are operating in bad faith—and so, the Court will
 assume that this fourth factor tilts in the Plaintiffs’ favor.


                                                      7
Case 0:19-cv-61120-RKA Document 28 Entered on FLSD Docket 12/15/2020 Page 8 of 11



 In this second type of case, the plaintiff only intermittently appears on the docket, fails to take

 necessary discovery, ignores the court’s orders, and doesn’t show up to court-ordered hearings or

 mediations. What’s worse, when the court admonishes the plaintiff to comply—and then cautions the

 plaintiff that her failure to do so will result in dismissal—the plaintiff does absolutely nothing. Now,

 add to all this the sequence of events we have here: a dismissal born of the plaintiff’s silence is

 followed by more than four months of, well, more silence. In this second scenario, a defendant would

 be entirely justified in attributing the pre- and post-dismissal inactivity, not to the plaintiff’s efforts

 at correcting substantive deficiencies, but to the plaintiff’s ambivalence about the merits of her claim,

 apathy about the virtues of the litigation, or even disappearance. Whatever the cause, in such

 circumstances, no defendant should be expected to wait indefinitely for the plaintiff’s return. To the

 contrary, one should expect the opposite: that the defendant and its lawyers will have formalized the

 process of moving on—with all the prejudice that any effort at undoing that process typically entails.

 The point is this: The Court is persuaded that the Defendant would suffer prejudice here. 6

        All that said, even had the Defendant failed to establish prejudice, the Motion (as we describe

 below) would still fail. See, e.g., Securities Exchange Comm’n v. Simmons, 241 F. App’x 660, 664

 (11th Cir. 2007) (“But we made clear in Valdez that a lack of prejudice is not enough, by itself, to

 warrant relief.” (citing In re Worldwide Web Sys., Inc., 328 F.3d 1291(11th Cir. 2003)).

        Second, re-opening the case would stymie, rather than promote, the efficient administration

 of justice. While the Eleventh Circuit has reiterated its “strong policy of determining cases on their

 merits,” Sloss Industries Corp. v. Eurisol, 488 F.3d 922, 934 (11th Cir. 2007), allowing a party to

 ignore multiple court deadlines, to sit idly by while the case is dismissed, and then (months later) to



 6
   Nor will the Court consider the Plaintiffs’ separate contention that the Court’s refusal to grant their
 Motion would prejudice them. See Mot. ¶ 27. The Pioneer factors, after all, weigh only the prejudice
 to the “opposing party.” Pioneer Inv. Serv. Co., 507 U.S. at 396. And with good reason: Any prejudice
 to the Plaintiffs in this case is entirely self-inflicted.


                                                     8
Case 0:19-cv-61120-RKA Document 28 Entered on FLSD Docket 12/15/2020 Page 9 of 11



 move to re-open the case would undermine the Court’s “unquestionable authority” to manage its own

 docket, Smith v. Psychiatric Solutions, Inc., 750 F.3d 1253, 1262 (11th Cir. 2014). If the Plaintiffs,

 on these facts, got their way, there would be nothing federal judges could do to prevent parties from

 ignoring court orders with impunity—content in the knowledge that, weeks or even months after the

 dismissal, they could simply move, without prejudice, to resurrect their cases. 7

         It’s worth noting, too, that (according to the Defendant) the “Plaintiffs’ action was time barred

 and legally insufficient before this case was ever initially filed.” Response ¶ 14. The Plaintiffs never

 respond to this assertion—and, accordingly, have waived the point. See, e.g., Hamilton v. Southland

 Christian Sch., Inc., 680 F.3d 1316, 1319 (11th Cir. 2012) (“[T]he failure to make arguments and cite

 authorities in support of an issue waives it.”); In re Egidi, 571 F.3d 1156, 1163 (11th Cir. 2009)

 (“Arguments not properly presented in a party’s initial brief or raised for the first time in the reply

 brief are deemed waived.”); Case v. Eslinger, 555 F.3d 1317, 1329 (11th Cir. 2009) (“A party cannot

 readily complain about the entry of a summary judgment order that did not consider an argument they

 chose not to develop for the district court at the time of the summary judgment motions.”).

         In any event—whether the Plaintiffs waived the point or not—the Defendant is right. The

 Plaintiffs admit that their property was damaged “on or about September 10, 2017.” Compl. [ECF

 No. 4-2] ¶ 8. And claims for breaches of the NFIP Standard Flood Insurance Policy (“SFIP”)—which,

 it is undisputed, is what’s at issue here—must be brought within one year of the insurer’s written

 denial of the claim. See 44 C.F.R. Pt. 61, App. (A)(1), Art. VII (R) (“[Y]ou must start the suit within

 one year after the date of the written denial of all or part of the claim . . . .”). The Defendant (partially)



 7
  The Plaintiffs also admit to violating Local Rule 7.1(a)(3), which required them to confer with
 opposing counsel before filing the Motion. See Mot. ¶ 28 (“Undersigned counsel has not had a chance
 to confer with Defendant’s counsel as of yet but intends to schedule such conference at the first
 available time for both parties.”). This violation of the Court’s Rules provides a separate and
 independent basis for denying the Motion. See S.D. FLA. L.R. 7.1(a)(3) (“Failure to comply with the
 requirements of this Local Rule may be cause for the Court to grant or deny the motion . . . .”).


                                                       9
Case 0:19-cv-61120-RKA Document 28 Entered on FLSD Docket 12/15/2020 Page 10 of 11



  denied the Plaintiffs’ claim at the end of November 2017. See Response ¶ 15 (“Allstate mailed its

  partial denial letter to Plaintiffs on November 30, 2017.”); Plaintiffs’ Initial Interrogatories [ECF No.

  1-1] at 14 (“‘Underpayment letter’ means the letter regarding underpayment of coverage, dated

  December 1, 2017.”). Thus, the Plaintiffs had until November 30, 2018 (or, at the latest, December

  1, 2018) to bring this lawsuit. But, since they didn’t file their Complaint until April 2019, see

  generally Complaint, their claim is time-barred. If “efficient administration of justice” means

  anything, it must mean that a Court need not re-open a stale case four months after it was dismissed

  for want of prosecution only to re-dismiss it a second time as time-barred.

         Third, the delay itself was entirely within the Plaintiffs’ control. The Plaintiffs claim that they

  misunderstood the Court’s December 3, 2019 docket entry. Mot. ¶ 12. Fair enough. But any confusion

  was easily remedied by the Court’s February 1, 2020 Order to Show Cause, which unambiguously

  required the parties to “submit a mediation report indicating the results of the January 22, 2020

  mediation.” See Order to Show Cause. Perhaps recognizing this, the Plaintiffs advance no excuse for

  their failure to comply with that Order to Show Cause. Nor do they suggest that they somehow failed

  to understand that Order’s express admonition about the consequences of any further non-compliance.

  And, of course, it was only after the Plaintiffs failed to comply with the Order to Show Cause that the

  Court (finally) dismissed the case. See Order of Dismissal at 2.

         It’s true that, if the Plaintiffs had moved expeditiously to set aside the judgment, the Court

  might have considered the Motion in a different light. But the Plaintiffs waited over four months to

  file this Motion—and, still, have given no explanation for their failure to comply with the express

  terms of the Order to Show Cause. As the Eleventh Circuit has said, “[a]n inexplicable delay in filing

  a motion to vacate” will “preclude[] relief under Rule 60(b)(1).” Simmons, 241 F. App’x at 664

  (finding no excusable neglect where defendant “inexplicably waited over four months to file a motion

  to vacate”); In re Worldwide Web Sys., Inc., 328 F.3d at 1292 (affirming denial of Rule 60(b) motion



                                                     10
Case 0:19-cv-61120-RKA Document 28 Entered on FLSD Docket 12/15/2020 Page 11 of 11



  where party waited two months to file motion to vacate and “has not offered any reason, let alone a

  ‘good reason’” for the delay); E.E.O.C. v. Mike Smith Pontiac GMC, Inc., 896 F.3d 524, 529 (11th

  Cir. 1990) (“[W]e note that counsel delayed filing a motion to set aside the default until almost four

  months after a notice of appearance was filed. We are convinced that the district court did not abuse

  its discretion [in denying the Rule 60(b) motion].”); see also Cheney v. Anchor Glass Container

  Corp., 71 F.3d 848, 850 (11th Cir. 1996) (reversing a denial of a Rule 60(b) motion where the delay

  was only six days); see also id. (“[T]he lack of prejudice to Anchor Glass, the minimal degree of

  delay and the reason therefor, and the lack of impact on the judicial proceedings, when coupled with

  the lack of bad faith on the part of Cheney, require a finding by the district court that the neglect of

  Cheney’s counsel was ‘excusable.’ The district court’s failure to so find and to apply the correct legal

  standard and factors as announced in Pioneer constitute an abuse of discretion.”).

                                                    ***

          “At bottom,” the decision to vacate a judgment for excusable neglect is “an equitable one.”

  Pioneer, 507 U.S. at 396. For all the reasons discussed here, the Court elects not to exercise that

  equitable discretion here. Accordingly, the Court hereby ORDERS and ADJUDGES that the Motion

  [ECF No. 26] is DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 14th day of December 2020.




                                                           _________________________________
                                                           ROY K. ALTMAN
                                                           UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                    11
